Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (William E Polito, J.), entered September 23, 2003 in a personal injury action. The *1068order and judgment were entered upon a jury verdict in favor of plaintiffs and against defendants Tinseltown USA and Cinemark USA, Inc.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously modified on the law by vacating the award of damages for lost wages and as modified the order and judgment is affirmed without costs and a new trial is granted on damages for lost wages.
Same memorandum as Gerbino v Tinseltown USA (13 AD3d 1068 [2004]). Present—Pigott, Jr., P.J., Pine, Scudder, Martoche and Lawton, JJ.